Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This is in response to an amendment/response filed on 12/8/2021
Claims 1,8,13-18,21-27,29-35 have been amended.
Hereon, claims 1,8,12-18,20-27,29-35 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 8, 13, 14, 18, 20-23, 27 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitake et al. (U.S. Patent Pub. No. 2011/0187317) in view of Marshall et al. (U.S. Patent No. 7,543,780) and Julstrom et al. (U.S. Patent Pub. No. 2011/0084654).
 	In regards to claim 1, Mitake discloses an apparatus comprising:
a wireless power charging base positioned within a vehicle parking space and comprising (See Fig. 1, base 24): at least one first antenna configured to generate a first magnetic field to charge or power the electric vehicle (par.[0103-0105]) , and; with at least one second antenna (See Fig. 5, and 0078, windings 44a), and a guidance system for guiding an electric vehicle within the vehicle parking space and for causing a vehicle base of the electric vehicle to align with the wireless charging base (See 0086-0088, disclosing using a position sensor to guide the vehicle above the charging antenna), wherein the at least one antenna comprises portions in the x-y plane (See Fig. 5, annotated and reproduced below, showing the x-antenna element and y-antenna element of winding 44). 
    PNG
    media_image1.png
    382
    701
    media_image1.png
    Greyscale

Mitake does not explicitly disclose that the antenna is configured to generate a magnetic field for guiding an electric vehicle within the vehicle parking space and for causing a vehicle base of the electric vehicle to align with the wireless charging base, or that the antenna comprises an x-antenna magnetic element and a y-antenna magnetic element (Examiner is interpreting this to mean a cross shaped core).
In regards to using the magnetic field to guide the vehicle, this would be obvious in light of art like Marshall.  Marshall discloses that it is known in the art to use magnetic fields to guide a vehicle into a parking space for charging (See Figs 1, 3 and 4; the vehicle has magnetic sensors to sense a magnetic field generated by a power line which is to be used as a landing spot, and is guided by the magnetic field into a landing spot for recharging).
Mitake and Marshall are analogous art in the field of vehicle guidance systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the wireless charging system of Mitake, which already produces an electromagnetic field for wireless charging, to have the magnetic field generated by the antenna used to guide the vehicle into the parking space like in Marshall, for the purpose of simplifying the guidance circuitry of Mitake.
 	In regards to the antenna comprising an x-antenna magnetic element and a y-antenna magnetic element, this would be obvious in light of art like Julstrom.  Julstrom discloses a wireless power transmitter with orthogonal x and y antenna elements, designed to produce a rotating magnetic field for wireless power transmission (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”)
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

 	In regards to claim 8, Julstrom further discloses that antenna is configured to generate the second magnetic field as a rotating magnetic field (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”).
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

In regards to claim 13, Mitake further discloses that the at least one first antenna is further configured to transfer wireless charging power (See Mitake, 0078, the ground power feeder 24 has AC current run through it and broadcasts a magnetic field which transfers electrical power wirelessly to the receiver 7).

In regards to claim 14, Marshall further discloses that the second magnetic field includes a time reference signal (See Marshall, col. 5 lines 9-15, “the electric or magnetic induction field vector at any particular point in space may be resolved into its horizontal and vertical components. The amplitude of the vertical and horizontal components and the time phase difference between components are useful to determine the position and orientation of an aircraft with respect to the transmission line” – the time phase difference maps to a time reference signal.)  It would be obvious to a person of ordinary skill in the art to include this in order to determine the position and orientation of the vehicle with respect to the magnetic field source, aka the transmission base as disclosed in Marshall.

In regards to claim 18, Mitake discloses an apparatus comprising:
a wireless power transfer base configured to wirelessly transmit or receive power transferred between a power grid and an electric vehicle (See Fig. 1 and 0078, base 24 wirelessly transmits power to an electric vehicle from a power grid); at least one first antenna configured to generate a first magnetic field to charge or power the electric vehicle (par.[0103-0105]) and and a guidance system for guiding an electric vehicle within the vehicle parking space and for causing a vehicle base of the electric vehicle to align with the wireless charging base (See 0086-0088, disclosing using a position sensor to guide the vehicle above the charging antenna), wherein the at least one second antenna comprises portions in the x-y plane (See Fig. 5, annotated and reproduced below, showing the x-antenna element and y-antenna element of winding 44).
    PNG
    media_image1.png
    382
    701
    media_image1.png
    Greyscale

Mitake does not explicitly disclose that the at least one second antenna structure is configured to generate or receive information via a second magnetic field, information to guide the electric vehicle to and align the electric vehicle with a location within a parking space, the magnetic field comprising a horizontal component indicative of a direction from the electric field to the location or that the antenna comprises an x-antenna magnetic element and a y-antenna magnetic element (Examiner is interpreting this to mean a cross shaped core).
In regards to guiding by the vehicle by the magnetic field, this would be obvious in light of art like Marshall.  Marshall discloses that it is known in the art to use magnetic fields to guide a vehicle into a parking space, with the magnetic field having a horizontal component indicative of a direction from the electric field (See Figs 1, 3 and 4; the vehicle has magnetic sensors to sense a magnetic field generated by a power line which is to be used as a landing spot, and is guided by the magnetic field into a landing spot, see also col. 5 lines 9-15 “the electric or magnetic induction field vector at any particular point in space may be resolved into its horizontal and vertical components. The amplitude of the vertical and horizontal components and the time phase difference between components are useful to determine the position and orientation of an aircraft with respect to the transmission line”).
Mitake and Marshall are analogous art in the field of vehicle guidance systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the wireless charging system of Mitake, which already produces an electromagnetic field for wireless charging, to have the magnetic field generated by the antenna used to guide the vehicle into the parking space like in Marshall, for the purpose of simplifying the guidance circuitry of Mitake.
In regards to the antenna comprising an x-antenna magnetic element and a y-antenna magnetic element, this would be obvious in light of art like Julstrom.  Julstrom discloses a wireless power transmitter with orthogonal x and y antenna elements, designed to produce a rotating magnetic field for wireless power transmission (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”)
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

 	In regards to claim 20, Mitake further discloses that the wireless power transfer base is a wireless power-transmitting base disposed at the location within the parking space (See again, Mitake, Fig 1, base 24 is part of a vehicle parking space).

 	In regards to claim 21, Mitake discloses that the antenna structure is further configured to wirelessly transfer the power (See Mitake, 0078, the ground power feeder 24 has AC current run through it and broadcasts a magnetic field, which transfers electrical power wirelessly to the receiver 7).

In regards to claim 22, Julstrom further discloses that antenna is configured to generate the magnetic field as a rotating magnetic field. (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”)
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

In regards to claim 23, Marshall further discloses that the second magnetic field includes a time reference signal (See Marshall, col. 5 lines 9-15, “the electric or magnetic induction field vector at any particular point in space may be resolved into its horizontal and vertical components. The amplitude of the vertical and horizontal components and the time phase difference between components are useful to determine the position and orientation of an aircraft with respect to the transmission line” – the time phase difference maps to a time reference signal.)  It would be obvious to a person of ordinary skill in the art to include this in order to determine the position and orientation of the vehicle with respect to the magnetic field source, aka the transmission base as disclosed in Marshall.

In regards to claim 27, Mitake discloses a method of guiding an electric vehicle within a vehicle parking space to align a wireless power receiving base with a wireless power transmitting base configured to wirelessly transfer power between a power grid and the electric vehicle (See Fig. 1 and 0078, base 24 wirelessly transmits power to an electric vehicle from a power grid), the method comprising:
at least one first antenna configured to generate a first magnetic field to charge or power the electric vehicle (par.[0103-0105]) ; generating a second magnetic field via at least one antenna, and wherein the at least one antenna comprises portions in the x-y plane (See Fig. 5, annotated and reproduced below, showing the x-antenna element and y-antenna element of winding 44) and a guidance system for guiding an electric vehicle within the vehicle parking space and for causing a vehicle base of the electric vehicle to align with the wireless charging base (See 0086-0088, disclosing using a position sensor to guide the vehicle above the charging antenna),.
    PNG
    media_image1.png
    382
    701
    media_image1.png
    Greyscale

Mitake does not disclose transmitting, via the magnetic field, information to guide the electric vehicle within the vehicle parking space and align the wireless power receiving base with the wireless power transmitting base, the magnetic field comprising a horizontal component indicative of a direction from the wireless power receiving base to the wireless power transmitting base, or that the antenna comprises an x-antenna magnetic element and a y-antenna magnetic element (Examiner is interpreting this to mean a cross shaped core).
In regards to transmitting guidance information via the magnetic field, this would be obvious in light of art like Marshall.  Marshall discloses that it is known in the art to use magnetic fields to guide a vehicle into a parking space, with the magnetic field having a horizontal component indicative of a direction from the electric field (See Figs 1, 3 and 4; the vehicle has magnetic sensors to sense a magnetic field generated by a power line which is to be used as a landing spot, and is guided by the magnetic field into a landing spot, see also col. 5 lines 9-15 “the electric or magnetic induction field vector at any particular point in space may be resolved into its horizontal and vertical components. The amplitude of the vertical and horizontal components and the time phase difference between components are useful to determine the position and orientation of an aircraft with respect to the transmission line”).
Mitake and Marshall are analogous art in the field of vehicle guidance systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the wireless charging system of Mitake, which already produces an electromagnetic field for wireless charging, to have the magnetic field generated by the antenna used to guide the vehicle into the parking space like in Marshall, for the purpose of simplifying the guidance circuitry of Mitake.
In regards to the antenna comprising an x-antenna magnetic element and a y-antenna magnetic element, this would be obvious in light of art like Julstrom.  Julstrom discloses a wireless power transmitter with orthogonal x and y antenna elements, designed to produce a rotating magnetic field for wireless power transmission (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”)
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

In regards to claim 29, Mitake further discloses that the wireless power transfer base is a wireless power-transmitting base disposed at the first and second antennas are location within the parking space (See again, Mitake, Fig 1, base 24 is part of a vehicle parking space).

In regards to claim 30, Mitake discloses that the first antenna structure is further configured to wirelessly transfer the power (See Mitake, 0078, the ground power feeder 24 has AC current run through it and broadcasts a magnetic field, which transfers electrical power wirelessly to the receiver 7).

In regards to claim 31, Julstrom discloses that the antenna is configured to generate the second magnetic field as a rotating magnetic field. (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”)
Mitake and Julstrom are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art that the cross antenna of Julstrom which produces a rotating magnetic field could be used as the power transmitting antenna in Mitake for the purpose of allowing better horizontal alignment and power transfer as disclosed by Julstrom.

In regards to claim 32, Marshall further discloses that the second magnetic field includes a time reference signal (See Marshall, col. 5 lines 9-15, “the electric or magnetic induction field vector at any particular point in space may be resolved into its horizontal and vertical components. The amplitude of the vertical and horizontal components and the time phase difference between components are useful to determine the position and orientation of an aircraft with respect to the transmission line” – the time phase difference maps to a time reference signal.)  It would be obvious to a person of ordinary skill in the art to include this in order to determine the position and orientation of the vehicle with respect to the magnetic field source, aka the transmission base as disclosed in Marshall.

 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Mitake et al. (U.S. Patent Pub. No. 2011/0187317) in view of Marshall et al. (U.S. Patent No. 7,543,780) and Julstrom et al. (U.S. Patent Pub. No. 2011/0084654) as applied to claim 8 above, and further in view of Crouch (U.S. Patent Pub. No. 2010/0259447).
In regards to this claim, the combination does not explicitly disclose that the magnetic field is a circular polarized magnetic field.
However, this would be obvious in light of art like Crouch. Crouch disclose that it is known in the field of wireless power transmission to produce a circular polarized magnetic field (See Fig. 1 and 0035; transmit antenna 12 can send a signal 28, and “the amplified signal 28 may be linearly polarized or circularly polarized” since an antenna signal is an EM wave, this maps to producing a circular polarized magnetic field).
Mitake, Julstrom and Crouch are analogous art in the field of wireless power transfer systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was field to have the antenna of Julstrom which produces a rotating magnetic field to produce a circular polarized magnetic field like in Crouch, as a circular polarized field is a known type of rotating magnetic field that can be used to allow multiple transmitters to collectively wirelessly beam power to a receiver as disclosed by Crouch (See 0036 “Because the polarization of each amplified signal 28 is substantially the same, the amplified signal, which is the collective sum of all the amplified signals 28 radiated by the individual elements of the RDA, converges or collectively accumulates such that the electric field vectors are aligned and add in phase at the site of the active beacon 16”).

Claims 15, 16, 24, 25, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Mitake et al. (U.S. Patent Pub. No. 2011/0187317) in view of Marshall et al. (U.S. Patent No. 7,543,780) and Julstrom et al. (U.S. Patent Pub. No. 2011/0084654) as applied to claims 1, 18 and 27 above, and further in view of Bruno (U.S. Patent Pub. No. 2011/0249118).
In regards to claims 15, 24 and 33, the combination does not explicitly disclose that the magnetic field is generated at a frequency in a frequency band different from a frequency at which the wireless power charging base provides wireless power, and in regards to claims 16, 25 and 34 the combination does not explicitly disclose that the magnetic field is one of a very low frequency (VLF) magnetic field pattern and a low frequency (LF) magnetic field pattern.
However, these would be obvious modifications in light of Bruno. Bruno shows that VLF transceivers are known in the art of vehicle guidance as means for sending guidance information through a magnetic field (See Bruno, Fig. 5 and 6, along with 0022-0024, the invention is for a vehicle guidance system for avoiding collisions, that operates by having the vehicle equipped with a transceiver capable of receiving signals, and capable of determining the location of the source of the signal, the transceiver can include a variety of different technologies, including VLF, which sends signals through a magnetic field).
Bruno and Marshall are analogous art in the field of vehicle guidance systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the VLF system of Bruno could be used as the magnetic field source in Marshall, for the advantage that VLF is resistant to obstructions and other adverse environmental operating conditions, as disclosed by Bruno (See 0024).
Further, Mitake discloses that the wireless power is generated using a high frequency AC current which in turn could create a magnetic field with a high frequency (See Mitake, 0116 “When a vehicle 1 which is not shown comes into and is stopped so as to oppose the onboard power receiver 7 to the ground power feeder 24 face-to face, an AC current (a high frequency AC current in this case) is fed to primary windings 84a in the ground power feeder 24, and accordingly, a magnetic flux is induced, having a main magnetic path through the gap g between the primary core 93a and the secondary core 93b, as shown in Fig. 15”).  Therefore, it would be obvious to have the wireless power transmission frequency in a different frequency band than the magnetic field for guidance, as it is known from Mitake that wireless power transmission happens with a very high frequency, while Bruno shows that magnetic field guidance occurs at a very low frequency. 
Claims 17, 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Mitake et al. (U.S. Patent Pub. No. 2011/0187317) in view of Marshall et al. (U.S. Patent No. 7,543,780) and Julstrom et al. (U.S. Patent Pub. No. 2011/0084654) as applied to claims 1, 18 and 27 above, and further in view of Kirby et al. (U.S. Patent Pub. No. 2010/0201533).
In regards to these claims, the combination does not explicitly disclose that the magnetic field includes a beacon signal conveying an identifier indicative of the vehicle parking space from which the beacon signal originates.
However, this would be an obvious feature to add in light of Kirby. Kirby shows that in wireless power transfer systems, it is known to have the transmitter send a beacon signal to wake up circuitry in the receiver and establish wireless power transmissions through information exchange (See Kirby, 0060 “Furthermore, signaling and beacon circuitry 314 may also be used to detect the transmission of a reduced RD signal energy (i.e. a beacon signal) and to rectify the reduced RF signal energy into a  nominal power for awakening either un-powered or power-depleted circuits within receive circuitry 302 in order to configure receive circuitry 302 for wireless charging” and 0080/Fig 11 showing the transmitter sending the beacon signal).  Further, the beacon signal is known for conveying an identifier indicative of the location of the transmitter s (See Fig. 18 and 0116, which shows that the receiver receives navigational directions to identified available wireless chargers, and the device 922 “May be configured to obtain information concerning wireless charger locations via any known and suitable detection means and/or through a populated database”, said known detection means would include the beacon signal noted earlier).
Kirby and Mitake are analogous art in the field of wireless charging devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention was file d to have the wireless charging system of Mitake send out a beacon signal with identifying information like in Kirby to increase the convenience of the user, both by allowing power conservation when wireless charging is not currently active and providing a general navigation to the location of the charger as disclosed by Kirby.

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 
Applicant respectfully submits that Mitake does not teach or suggest the combination
of “at least one first antenna configured to generate a first magnetic field to charge or power an
electric vehicle” and “at least one second antenna configured to generate a second magnetic field
for guiding the electric vehicle” as recited in amended Claim 1.

The examiner respectfully disagree and submits,  
Mitake in combination with Marshall and Julstrom discloses  a wireless power charging base positioned within a vehicle parking space and comprising (See Fig. 1, base 24): at least one first antenna configured to generate a first magnetic field to charge or power the electric vehicle (par.[0103-0105]) , and; with at least one second antenna (See Fig. 5, and 0078, windings 44a), and a guidance system for guiding an electric vehicle within the vehicle parking space and for causing a vehicle base of the electric vehicle to align with the wireless charging base (See 0086-0088, disclosing using a position sensor to guide the vehicle above the charging antenna), wherein the at least one antenna comprises portions in the x-y plane (See Fig. 5, annotated and reproduced below, showing the x-antenna element and y-antenna element of winding 44). In regards to using the magnetic field to guide the vehicle, this would be obvious in light of art like Marshall.  Marshall discloses that it is known in the art to use magnetic fields to guide a vehicle into a parking space for charging (See Figs 1, 3 and 4; the vehicle has magnetic sensors to sense a magnetic field generated by a power line which is to be used as a landing spot, and is guided by the magnetic field into a landing spot for recharging). In regards to the antenna comprising an x-antenna magnetic element and a y-antenna magnetic element, this would be obvious in light of art like Julstrom.  Julstrom discloses a wireless power transmitter with orthogonal x and y antenna elements, designed to produce a rotating magnetic field for wireless power transmission (See Julstrom, Fig. 13 and 0164 “The cross-shaped core 304 illustrated can be advantageous for the winding of two crossed coils 305 and 306. Core 304 is shown including vertical risers 307-310. Driving the orthogonal coils in phase quadrature to create a rotating magnetic field could provide optimal alignment for any horizontal battery orientation”), as indicated above in a new rejection necessitated by amendment.

For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that dependent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859